DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0649042 A2 Hall, Peter Reginald (herein “Hall”).
Regarding claim 1, Hall discloses in Fig. 2, a reflective beam conditioner configured to change the intensity profile, divergence, or Rayleigh range of an exit beam with respect to an incoming beam, the reflective beam conditioner comprising: a monolithic body (10) comprising: two or more mirrors (7, 8; wherein 7 and 8 are reflecting surfaces and therefore considered as mirrors; see col. 3, lines 16-27); and at least one alignment (9) feature having a predetermined orientation or position with respect to at least one of the two or more mirrors (7, 8); wherein the two or more mirrors are configured such that, in use, a beam reflects once sequentially off of each of the mirrors (wherein two input beams are shown at 11, each reflecting once off of each mirror, shown by arrows).
Regarding claim 2, Hall discloses in Fig. 2, the two or more mirrors comprise: a first mirror having a first axis of rotation, the first mirror being paraboloidal (col. 3, lines 16-27); and a second mirror 
Regarding claims 5 and 6, Hall discloses both the first mirror and the second mirror are ellipsoidal (col. 4, lines 33-44).
Regarding claim 15, Hall discloses in Fig. 2, a reflective beam conditioner comprising: a monolithic body (10) comprising: a mirror (7); and at least one alignment feature (9) that has a predetermined orientation or position with respect to the mirror. 

Claim(s) 15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0363469 A1 Sabry et al. (herein “Sabry”).
Regarding claim 15, Sabry discloses a reflective beam conditioner (330) comprising: a monolithic body comprising (para [0099]): a mirror (2600); and at least one alignment feature (2710) that has a predetermined orientation or position with respect to the mirror (fig. 27; para [0100]). 
Regarding claim 21, Sabry discloses the monolithic body is a composite body that is assembled before the mirror and the at least one alignment feature are formed in the monolithic body. The Examiner notes that the claim limitation “a composite body that is assembled before the mirror and the at least one alignment feature are formed in the monolithic body” is drawn to a process of manufacturing which is incidental to the claimed apparatus. It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Sabry (see MPEP 2113).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0649042 A2 Hall, Peter Reginald (herein “Hall”).
Regarding claims 3 and 13, Hall is silent as to specifically having an alignment surface being orthogonal to the first axis of rotation and the second axis of rotation. However, optimizing the angles so as to achieve the desired beam expansion or collimation, would require only routine skill in the art, and optimizing the surface locations relative to one another would result in a more efficient and effective device. 
Regarding claims 4 and 14, Hall discloses the first axis of rotation and the second axis of rotation are collinear (col. 3, lines 28-36).
Regarding claims 7-10, Hall discloses the mirrors are parabolic surfaces or ellipsoidal surfaces but is silent as to aspheric or freeform surfaces. However, it would have been obvious to one of ordinary skill in the art to choose the desired shape of lens so as to best expand or collimate the beam, depending on what source is being used, so as to achieve the desired outcome. Choosing the shape of the lens would require only routine skill in the art. 
Regarding claim 11, Hall discloses a method of manufacturing a reflective beam conditioner, the method comprising: providing a monolithic body; and forming a first mirror, a second mirror, and an 
Hall is silent as to explicitly restraining the monolithic body to a machining fixture. However, it would have been obvious to one of ordinary skill in the art to restrain the body to a fixture before machining so as to maintain precision while machining and to not damage the monolithic body. One of ordinary skill in the art would have predicted restraining the monolithic body.
Regarding claim 12, Hall discloses the alignment feature is an alignment surface (9).


Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0363469 A1 Sabry et al. (herein “Sabry”) in view of US 7,229,178 B1 Headley et al. (herein “Headley”).
Regarding claim 16, Sabry discloses the monolithic body further comprises a fiber mount for aligning a connectorized optical fiber with respect to the mirror (body 330 includes a waveguide mount for aligning an optical fiber waveguide 2720 with respect to the mirror as shown in figures 26 & 27; figures 26 & 27; paragraph [0100]), the fiber mount defining a longitudinal axis (the fiber mount defining a longitudinal axis; figure 27), and the at least one alignment feature comprises an alignment surface (as shown in figure 27, and the alignment protrusion 2710 includes at least one alignment surface; figure 27; paragraph [0100]). Sabry fails to disclose the mirror is paraboloidal and defines an axis of rotation and is configured for collecting and collimating diverging light from the connectorized optical fiber. However, Headley discloses the mirror is paraboloidal and defines an axis of rotation and is configured for collecting and collimating diverging light from the connectorized optical fiber (as shown in figure ID, the mirror is paraboloidal and defines an axis of rotation and is capable for collecting and collimating diverging light; figure 1D; column 4, line 31 to column 5, lines 11). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reflective beam 
Regarding claim 17, Sabry discloses the alignment surface is orthogonal to the axis of rotation of the mirror (shown in figure 27, alignment protrusion surface 2710 is orthogonal to the first and second axis of rotation; figure 27; paragraph [0100]).
Regarding claim 18, Sabry discloses the alignment surface is a portion of a top surf ace of the fiber mount (as shown in figure 27, wherein the alignment protrusion surface 2710 is a portion of a top surface of the optical fiber waveguide 2720 mount; figure 27).
Regarding claim 19, Sabry discloses the monolithic body further comprises a reference mark on the top surface of the fiber mount (as shown in figure 26, monolithic body 330 has flat forward face (reference mark) on the top surface of the fiber mount; figure 26), the reference mark providing a two dimensional spatial reference to the axis of rotation of the mirror in a plane perpendicular to the axis of rotation (as shown in figure 26, the reference mark providing a flat forward face (two dimensional spatial reference) to the axis of rotation of the mirror in a plane perpendicular to the axis of rotation; figure 26).
Regarding claim 20, Sabry fails to disclose wherein the mirror is a general aspheric surface. However, Headley further discloses wherein one/both of the first mirror and the second mirror is a general aspheric surface (mirror being a convex parabolic mirror having a paraboloid shape; figure ID; column 4, line 31 to column 5, lines 11). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reflective beam conditioner of SI-WARE to provide mirror is a general aspheric surface taught by Headley, in order to provide the advantages of being implemented at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883